DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 16 are objected to because of the following informalities: 
The phrase “and are linear in a second direction along the second sidewalls” should be “and is [[are]] linear in a second direction along the second sidewalls.”
Claim 10 is objected to because the term “defining and undercut” should be “defining an undercut.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites:
“9. The filter element of claim 7, further comprising means spaced away from the clamp projection for cooperating with the clamping notch to facilitating axial compression of the housing seal.” Emphasis added. 

Claim 9 is indefinite because the term “the clamping notch” lacks antecedent basis. 
For the purpose of examination, claim 9 is interpreted as:
“9. The filter element of claim 7, further comprising means spaced away from the clamp projection for cooperating with [[the]] a clamping notch to facilitating axial compression of the housing seal.” 

Claim 11 is indefinite because it is unclear if the term “clamp projection “is the same as the clamp projection recited in claim 7. For the purpose of examination, the term “clamp projection” in claim 11 is interpreted as “the clamp projection.”
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 and 20–21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 17 recites a limitation very similar to the limitation of claim 14. Claim 17 depends on claim 15 and claim 15 depends on claim 14. Therefore, claim 17 fails to further limit the claim it depends on—claim 14. 
For the purpose of examination, claim 17 is interpreted to depend on claim 16. 
Claim 20 recites a limitation that is presented in claim 1. Claim 20 depends on claim 15 and claim 15 depends on claim 14, which depends on claim 1. Therefore, claim 20 fails to further limit claim 1. 
Claim 21 rejected because it depends on claim 20. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–2, 4–7, 10–11 and 20–21 are rejected under 35 U.S.C. 103 as being obvious over Kaufmann et al., US 2017/0096973 A1 (“Kaufmann”) in view of Rapin, US 2012/0181224 A1 (“Rapin”). 
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being obvious over Kaufmann in view of Rapin and Gieseke et al., US 2019/0046915 A1 (“Gieseke”). 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Kaufmann in view of Rapin and Genth, US 1,437,509 A (“Genth”)
Claims 9, 13–15 and 18 are rejected under 35 U.S.C. 103 as being obvious over Kaufmann in view of Rapin and Widerski et al., US 2008/0250763 (“Widerski”). 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Kaufmann in view of Rapin and Ruhland et al., US 2018/0363598 A1 (“Ruhland”). 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Kaufmann in view of Rapin, Gieseke and Widerski.
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Kaufmann in view of Rapin, Widerski and Genth. 
Regarding claim 1:
Kaufmann discloses the claimed limitation of that a filter element (Kaufmann’s filter 100). Kaufmann Fig. 14, [0073]. Kaufmann’s filter element 100 comprises a filter media pack (Kaufmann’s filter body 120) having an inlet end (inflow surface 110), an outlet end (outflow surface 112) and an outer periphery (the outer periphery of filter body 120) extending between the inlet end 110 and the outlet end 112. Id. at Figs. 12 and 13, [0077]. The inlet end 110 and the outlet end 112 are separated along a central axis (as indicated by inflow direction X). Id. at Fig. 13, [0077]. Kaufmann also discloses the claimed limitation of that a frame (frame 118) supporting the filter media pack 120. Id. at Fig. 14, [0077]. The frame 118 is quadrilateral (as shown in Fig. 14) including a pair of first sidewalls on opposed sides (front and rear side wall as shown in Fig. 12). Id. at Fig. 12. The frame 118 also comprises a pair of second sidewalls (top and bottom sidewalls) on opposed sides and extending transversely between the first sidewalls (Kaufmann’s front and rear side walls). Id. at Fig. 12. The filter element 100 also comprises a housing seal (seal 116) arranged about the filter media pack 120. Id. at Fig. 11, [0075]. The housing seal 116 has an axial seal surface (as the sealing surface is slanted, at least partial force is converted into an axial force acting in the direction of main flow). Id. at Fig. 4, [0040]. 

    PNG
    media_image2.png
    622
    600
    media_image2.png
    Greyscale

Kaufmann does not disclose the claimed limitation of that the seal 116 undulates axially to form valleys over at least a portion of the housing seal. However, Kaufmann discloses that its sealing surface could be curved. Kaufmann [0026]. 
Additionally, similar to Kaufmann, Rapin is directed to filter element comprising axial seals. Rapin Fig. 2, [0004]. Rapin discloses an axial seal member 90 that undulates axially to form valleys over at least a portion of the housing seal 90. Id. at Fig. 3, [0034]. Rapin discloses the specific seal configuration improve the positive engagement, improve the structural properties during highly loaded conditions. The design also provides good in-phase engagement between the element end cap and diaphragm during element replacement. Id. at [0040]. Additionally, Rapin discloses that its filter cartridge could have other configurations such as ova or square (quadrilateral). Id. at [0046]. It would have been obvious for Kaufmann’s seal 116 to have a wavy configuration as disclosed by Rapin for the benefits disclosed above. 

    PNG
    media_image3.png
    334
    447
    media_image3.png
    Greyscale

Regarding claim 2:
Modified Kaufmann discloses the claimed limitation of that the filter element of claim 1, wherein the frame 118 comprises a seal support flange (Kaufmann’s sealing surface 114) projecting radially outward from the first and second sidewalls in surrounding relation of the filter media pack 118. Kaufmann Fig. 11, [0075]. The housing seal 116 in axial abutment contact with the seal support flange 114. Id. 
Regarding claim 3:
Modified Kaufmann does not disclose the claimed limitation of that the filter element of claim 1, wherein the axial seal surface 116 is undulating in a first direction extending along the first sidewalls, and are linear in a second direction along the second sidewalls.
However, a person of ordinary skill in the art would understand that a portion of undulating seal would be sufficient to inherit Rapin’s disclosed benefits. And a person of ordinary skill would be motivated to do so for the sake of save time and money of producing undulating seals. 
Additionally, similar to modified Kaufmann, Gieseke is directed to a filter cartridge 415 comprising undulating seals 445. Gieseke Fig. 18, [0232] and [0233]. Gieseke discloses its seals 445 is undulating in a first direction along a first sidewalls (longer side walls as shown in Fig 18) and linear in a second direction along the second side walls (shorter sidewalls as shown in Fig. 18). It would have been obvious for modified Kaufmann’s undulating seal to only undulating on the longer sidewalls (first sidewalls) and linear along the second side walls (second sidewalls) because such design in known in the art. 
Regarding claim 4:
The term “seal is molded to the frame” is interpreted as “the seal is integrally bonded (permanently connect) and embedded with the frame.” This interpretation is consistent with the instant disclosure. Spec. dated Apr. 27, 2022 (“Spec.”) p. 4, [0017]. 
Modified Kaufmann discloses the claimed limitation of that the filter element of claim 1, wherein the housing seal 116 is molded to the frame 118and to the filter media pack 120 (as the seal 116 and frame 118 forms an adhesive connection). Kaufmann [0079]. Modified Kaufmann also discloses the claimed limitation of that the housing seal 116 includes axially extending walls of seal material along the outer periphery of the filter media pack along the valleys of the axial seal surface in undulated valley regions (as Kaufmann’s seal 116 is a 3D structure, comprises thickness and width, one of them could be interpreted as axially extending walls). Id. at Fig. 13. 
Regarding claim 5:
Modified Kaufmann discloses the claimed limitation of that the filter element of claim 1, wherein the housing seal 116 is secured to the frame 118 and further comprising an additional seal material separately sealing internally between the frame 118 and the filter media pack (Kaufmann’s adhesive connecting frame 118 and filter body 120 to provide fluid tight seal between filter body 120 and frame 118). Kaufmann Fig. 13, [0079]. 
Regarding claim 6:
Modified Kaufmann discloses the claimed limitation of that the filter element of claim 1, wherein the combination of the filter media pack 120, the frame 118 and the housing seal 116 provide a side-entry filter (enter filter housing via top 13). Kaufmann Fig. 16, [0080]. 
Regarding claim 7:
Modified Kaufmann discloses the claimed limitation of that the filter element of claim 1, further comprising a clamp projection (Kaufmann’s grip 138) connected to the filter media pack 120. Kaufmann Fig. 13, [0085]. The clamp projection 138 defines a continuous or non- continuous non-linear bearing surface extending in a direction transverse to the central axis (see annotated Fig. 12 below). Id. at annotated Fig. 12. 

    PNG
    media_image4.png
    621
    709
    media_image4.png
    Greyscale

Regarding claim 8:
Modified Kaufmann does not disclose the claimed limitation of that the filter element of claim 7, wherein the non-linear bearing surface is chevron shaped and comprises a centering notch formed centrally and facing toward one of the inlet end and the outlet end, and projecting away from the housing seal.
Similar to Kaufmann’s grip structure 138, Genth discloses a handle 12 (i.e., clamp projection) with a curved free edge 20 or 21. Genth Figs. 5–6, p. 2, ll. 3–9. It would have been obvious for Kaufmann’s clamp projection 138 to have a curved edge similar to Genth’s Fig. 6 as such design is known in the handle art as being suitable for a clamp projection. With this modification, the non-linear bearing surface would be mapped to the curved edge on the top plate of Kaufmann’s clamp projection 138, which lies in a plane (i.e., the top late of the Kaufmann’s clamp projection 138 is flat, which could be interpreted as a plane). The curved edge also defines the undulation in the plane. Additionally, the non-linear bearing surface would have a notch located at the center, which corresponds to the chevron shape. 


    PNG
    media_image5.png
    198
    547
    media_image5.png
    Greyscale


With this modification, modified Kaufmann’s non-linear bearing surface comrprising a centering notch (as shown in Genth Fig. 6) that formed centrally and facing toward Kaufmann’s inlet 110 and projecting away from seal 116. Kaufmann Figs. 12 and 13. 
Regarding claim 9:
Modified Kaufmann does not disclose the claimed limitation of that the filter element of claim 7, further comprising means spaced away from the clamp projection for cooperating with a clamping notch to facilitating axial compression of the housing seal 116.
Similar to Kaufmann, Widerski is directed to air cleaners. Widerski Fig. 28, [0161]. Widerski discloses a pivot projection 415 that is in space apart relationship with a clamp projection 440. Id. Widerski discloses that the pivot projection 415 together with a complementary part 414 located in a filter housing 402 facilitates the cartridge into sealed position. Id. It would have been obvious to include Wideski’s pivot projection 415 and the complementary part 414 on Kaufmann’s bottom portion of the filter media pack 120 and Kaufmann’s filter housing 12 to facilitate Kaufmann’s filter 100 into sealed position. With this modification, Kaufmann’s frame 118 would include the clamp projection 138 and Widerski’s pivot projection 415. The clamp projection 138 and Widerski’s pivot projection 415 would be in spaced apart relationship and projecting from the frame. The nonlinear bearing surface of the clamp projection 138 would be arranged relative to the pivot projection 415 to cooperate for receiving forces in an axial direction of the central axis as the filter inserted into the sealed position. Id. at [0085]. The pivot projection 415 is configured to be inserted in the pivot receptacle of the housing base (Widerski’s part 414 on Kaufmann’s housing base).


    PNG
    media_image6.png
    829
    614
    media_image6.png
    Greyscale

Regarding claim 10:
Modified Kaufmann discloses the claimed limitation of that the filter element of claim 7, wherein the clamp projection 138 comprises a block member defining an undercut to provide a handle structure configured for grasping (see annotated Fig. 12 below). Kaufmann annotated Fig. 12.

    PNG
    media_image7.png
    621
    737
    media_image7.png
    Greyscale

Regarding claim 11:
Modified Kaufmann discloses the claimed limitation of that the filter element of claim 7, wherein the clamp projection comprises a block member defining a central recess configured for receiving a center camming projection and first and second wings on opposed sides defining portions of the nonlinear bearing surface (see annotated Fig. 4 and 14 below). Kaufmann annotated Figs. 4 and 14. 

    PNG
    media_image8.png
    684
    629
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    657
    641
    media_image9.png
    Greyscale

Regarding claim 12:
Modified Kaufmann discloses the claimed limitation of that an air cleaner assembly (Kaufmann’s filter 10) includes the filter element 100 of claim 7, and further comprising: an air cleaner housing (Kaufmann’s filter housing 12 and cover 13) including a housing base (filter housing 12) and a housing lid 13. Kaufmann Fig. 2, [0072] and [0080]. The housing base 12 defines a filter cavity (filter interior), an inlet opening (inflow side 16) and an outlet opening (outflow socket 26). Id. at Fig. 1, [0073] and [0094]. The filter cavity of housing base 12 is in fluid series between the inlet opening 16 and the outlet opening 26. Id. at Fig. 1, [0009]. 
Kaufmann also discloses the claimed limitation of a side-entry filter install window (opening of Kaufmann’s housing 12 covered by cover 13) defined along an open side of the housing base 12 that opens to the filter cavity. Kaufmann Fig. 4, [0080]. The housing lid 13 is openable and closeable over the inlet opening 16. Id. at Fig. 4. The housing base 12 comprising a housing sealing seat (Kaufmann’s secondary filter cartridge frame of inflow surface 211). Id. at [0080]. The housing seal 116 seat along the filter cavity and surrounding the central axis (overlapping Kaufmann’s arrow “X” in Fig. 2) when the filter element 100 is installed in the housing base 12. Id. at Fig. 4, [0074]. The housing lid 13 defines a clamping cam surface (Kaufmann discloses that its lid 13 interacts with grip 138 to ensure reliable seating of the filter 100, therefore, the surface on lid 13 that interacts with grip 138 is the clamping cam surface). Id. at Fig. 2, [0085]. Kaufmann also discloses the claimed limitation of that the filter element 100 includes an installed position within the filter cavity with the housing lid 13 in closed position over the filter element 100 wherein the clamping cam surface is axially engaging the clamp projection along the non-linear bearing surface axially compressing the housing seal against the housing seat (as Kaufmann discloses that cover 13 exerts pressure directed axially in the direction of main flow direction X1 on the seat 116 and ensures in this way a fixed seal seat of the main filter cartridge 100 in the filter housing 12 and seal 116 contact secondary filter cartridge frame). Id. 
Modified Kaufmann does not disclose that its lid 13 is pivotably connected to the housing base 12. 
Similar to Kaufmann, Ruhland is directed to quadrilateral filter cartridge 14 seated in a openable filter housing 12. Ruhland Fig. 1, [0149]. Ruhland discloses a very similar configuration compared to Kaufmann as evidenced by Ruhland’s Fig. 1 and Kaufmann’s Fig. 1. In addition, Ruhland discloses that its lid 26 is pivotable. Id. at [0033]. It would have been obvious for Kaufmann’s lid 13 to be pivotable as disclosed by Ruhland because such design is known in the filter housing art as being suitable. 
Regarding claim 13:
The limitation of “slide followers” is interpreted to include any structure that slides along a rail surface under the broadest reasonable interpretation as this term is not defined in the disclosure. 
Modified Kaufmann does not disclose the claimed limitation of that the filter element of claim 1, wherein the filter element comprises a pair of guide projections projecting outwardly away from the outer periphery along opposed sides of the first sidewalls, the guide projections being in the form of slide followers located to be adapted to slide along a housing rail surface.
Similar to Kaufmann, Widerski is directed to air cleaners. Widerski Fig. 28, [0162].  Widerski discloses a pair of guide projections (i.e., cams 421) projecting outwardly away from the outer periphery along first sidewalls. Id. Widerski discloses that the guide projections 421 is located closer to the pivot projection (i.e., projection 415) than the clamp projection (i.e., handle 440). Id. at Fig. 28, [0161] and [0167]. Widerski also discloses that the guide projections 421 are arranged to provide for pivot projection guidance (i.e., facilitate insertion). Id. at Fig. 28, [0007]. Widerski’s guide projections 421 are in the form of slide followers located to be adapted to slide along a housing rail surface (i.e., guide arrangement 410). Widerski discloses that the guide arrangements operate to help direct cartridge appropriately positioned within the filter housing. Id. at Fig. [0171]. It would have been obvious to include Widerski’s guide projections 421 and the complimentary housing rail surface 410 on Kaufmanns’s filter element 100 and housing, respectively to help direct Kaufmann’s filter element 100 appropriately positioned with the filter housing. 
Regarding claim 14:
Modified Kaufmann does not disclose the claimed limitation of that the filter element of claim 1, wherein the filter element includes a pair of guide projections projecting outwardly away from the outer periphery along opposite sides thereof.
Similar to Kaufmann, Widerski is directed to air cleaners. Widerski Fig. 28, [0162].  Widerski discloses a pair of guide projections (i.e., cams 421) projecting outwardly away from the outer periphery along first sidewalls. Id. Widerski also discloses that the guide projections 421 are arranged to provide for pivot projection guidance (i.e., facilitate insertion). Id. at Fig. 28, [0007]. Widerski discloses that the guide arrangements operate to help direct cartridge appropriately positioned within the filter housing. Id. at Fig. [0171]. It would have been obvious to include Widerski’s guide projections 421 and the complimentary housing rail surface 410 on Kaufmanns’s filter element 100 and housing, respectively to help direct Kaufmann’s filter element 100 appropriately positioned with the filter housing. 
Regarding claim 15:
Modified Kaufmann discloses the claimed limitation of that an air cleaner assembly including the filter element of claim 14, wherein the housing base 12 defines a pair of guide track channels extending at least partially between an open end and a closed end (modified Kaufmann would have Widerski’s rail surface 410—the “guide track channels” extending at least partially between an open end—the opening covered by lid 13, and a closed end—the bottom of Kaufmann’s housing 12). Widerski Fig. 33. The guide track channels 410 of Widerski in Kaufmann defines housing rail surfaces in Kaufmann’s housing 12 respectively that extend obliquely relative to the central axis (Widerski’s guide track channels 410 is obliquely arranged relative to central axis as shown in Widerski’s Fig. 33) such that during installation of the filter element 100 of Kaufmann through a side-entry filter install window (the top of housing 12 covered by Kaufmann’s lid 13). Widerski’s guide projections 421 would slide along Widerski’s housing rail surfaces 410 respectively in Kaufmann’s air cleaner the same way as disclosed in Widerski.Widerski Fig. 33, [0169]. 
Regarding claim 16:
Kaufmann discloses the claimed limitation of that a filter element (Kaufmann’s filter element 100) comprising a filter media pack (Kaufmann’s filter body 120) having an inlet end (inflow surface 110), an outlet end (outflow surface 112) and an outer periphery (filter frame 118) extending between the inlet end 110 and the outlet end 112. Kaufmann Fig. 4, [0079] and [0083]. The inlet end 110 and the outlet end 112 are separated along a central axis (overlaps with flow direction “X”). Id. at Fig. 4, [0073]. Kaufmann also discloses the claimed limitation of that a housing seal (Kaufmann’s seal 116) arranged about the filter media pack 100. Id. at Fig. 11, [0075]. The housing seal 116 has an axial seal surface for forming an axial seal (Kaufmann discloses that the seal 116 acts in the direction substantially axially along the main flow direction X1). Id. at Fig. 11, [0082].
  Modified Kaufmann does not disclose the claimed limitation of that the seal 116 undulates axially over at least a portion of the housing seal, wherein the axial seal surface is undulating in a first direction extending along first housing seal segments in spaced relation, and are linear in a second direction along second housing seal segments in space relation, the first direction being transverse to the second direction.
However, Kaufmann discloses that its sealing surface could be curved. Kaufmann [0026]. 
Additionally, similar to Kaufmann, Rapin is directed to filter element comprising axial seals. Rapin Fig. 2, [0004]. Rapin discloses an axial seal member 90 that undulates axially to form valleys over at least a portion of the housing seal 90. Id. at Fig. 3, [0034]. Rapin discloses the specific seal configuration improve the positive engagement, improve the structural properties during highly loaded conditions. The design also provides good in-phase engagement between the element end cap and diaphragm during element replacement. Id. at [0040]. Additionally, Rapin discloses that its filter cartridge could have other configurations such as ova or square (quadrilateral). Id. at [0046]. It would have been obvious for Kaufmann’s seal 116 to have a wavy configuration as disclosed by Rapin for the benefits disclosed above. 

    PNG
    media_image3.png
    334
    447
    media_image3.png
    Greyscale

As for the limitation of that the filter element of claim 1, wherein the axial seal surface 116 is undulating in a first direction extending along the first sidewalls, and are linear in a second direction along the second sidewalls in spaced relation, the first direction being transverse to the second direction, while modified Kaufmann does not disclose the specific limitation, a person of ordinary skill in the art would understand that a portion of undulating seal would be sufficient to inherit Rapin’s disclosed benefits. And a person of ordinary skill would be motivated to do so for the sake of saving time and money of producing undulating seals. 
Additionally, similar to modified Kaufmann, Gieseke is directed to a filter cartridge 415 comprising undulating seals 445. Gieseke Fig. 18, [0232] and [0233]. Gieseke discloses its seals 445 is undulating in a first direction along a first sidewalls (longer side walls as shown in Fig 18) and linear in a second direction along the second side walls (shorter sidewalls as shown in Fig. 18). It would have been obvious for modified Kaufmann’s undulating seal to only undulating on the longer sidewalls (first sidewalls) and linear along the second side walls (second sidewalls) because such design in known in the art. The first direction is transverse to the second direction as they are perpendicular to each other to form a rectangular cross section as best shown in Kaufmann’s Fig. 14. 
Regarding claim 17:
The limitation of “slide followers” is interpreted to include any structure that slides along a rail surface under the broadest reasonable interpretation as this term is not defined in the disclosure. 
Modified Kaufmann does not disclose the claimed limitation of that the filter element of claim 16, wherein the filter element includes a pair of guide projections projecting outwardly away from the outer periphery along opposite sides thereof providing a pair of housing slide followers for mounting of the filter element.
Similar to Kaufmann, Widerski is directed to air cleaners. Widerski Fig. 28, [0162].  Widerski discloses a pair of guide projections (i.e., cams 421) projecting outwardly away from the outer periphery along first sidewalls. Id. Widerski discloses that the guide projections 421 is located closer to the pivot projection (i.e., projection 415) than the clamp projection (i.e., handle 440). Id. at Fig. 28, [0161] and [0167]. Widerski also discloses that the guide projections 421 are arranged to provide for pivot projection guidance (i.e., facilitate insertion). Id. at Fig. 28, [0007]. Widerski’s guide projections 421 are in the form of slide followers located to be adapted to slide along a housing rail surface (i.e., guide arrangement 410). Widerski discloses that the guide arrangements operate to help direct cartridge appropriately positioned within the filter housing. Id. at Fig. [0171]. It would have been obvious to include Widerski’s guide projections 421 and the complimentary housing rail surface 410 on Kaufmanns’s filter element 100 and housing 12, respectively to help direct Kaufmann’s filter element 100 appropriately positioned with the filter housing 12. Widerski’s slide followers 421 are for mounting the filter element 100. 
Regarding claim 18:
Modified Kaufmann discloses the claimed limitation of the filter element of claim 15, further comprising a clamp projection (Kaufmann’s grip 138) connected to the filter media pack 120. Kaufmann Fig. 14, [0085]. The clamp projection 138 defines a continuous non-linear bearing surface extending in a direction transverse to the central axis as discussed in claim 7 above. Kaufmann, annotated Fig. 12 in claim 7 above. 
Regarding claim 19:
Modified Kaufmann does not disclose the claimed limitation of that the filter element of claim 18, wherein the non-linear bearing surface comprises a centering notch formed centrally and facing toward one of the inlet end and the outlet end, and projecting away from the housing seal.
Similar to Kaufmann’s grip structure 138, Genth discloses a handle 12 (i.e., clamp projection) with a curved free edge 20 or 21. Genth Figs. 5–6, p. 2, ll. 3–9. It would have been obvious for Kaufmann’s clamp projection 138 to have a curved edge similar to Genth’s Fig. 6 as such design is known in the handle art as being suitable for a clamp projection. With this modification, the non-linear bearing surface would be mapped to the curved edge on the top plate of Kaufmann’s clamp projection 138, which lies in a plane (i.e., the top late of the Kaufmann’s clamp projection 138 is flat, which could be interpreted as a plane). The curved edge also defines the undulation in the plane. Additionally, the non-linear bearing surface would have a notch located at the center, which corresponds to the chevron shape. 


    PNG
    media_image5.png
    198
    547
    media_image5.png
    Greyscale


With this modification, modified Kaufmann’s non-linear bearing surface comrprising a centering notch (as shown in Genth Fig. 6) that formed centrally and facing toward Kaufmann’s inlet 110 and projecting away from seal 116. Kaufmann Figs. 12 and 13. 
Regarding claim 20:
As stated in the 35 U.S.C. §112(d) section above, claim 20 fails to further limit claim 1. Since the limitation has already been mapped in claim 1, please refer to claim 1 for the rejection of claim 20. 
Regarding claim 21:
Modified Kaufmann discloses the claimed limitation of that the filter element of claim 20, wherein the frame 118 comprises a seal support flange (Kaufmann’s sealing surface 114) projecting radially outward from the first and second sidewalls in surrounding relation of the filter media pack 118. Kaufmann Fig. 11, [0075]. The housing seal 116 in axial abutment contact with the seal support flange 114. Id. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776